Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Orrock et al. (US 20160161872) in view of Khanarian (applicants NPL number 2).
           Orrock discloses a composition for building 3D parts in a 3D printing process (paragraph 3) which may contain poly(ethylene norbornene) (paragraph 111) as in applicants cyclic olefin copolymer which may have a HDT of “about” 100-150 degrees centigrade (paragraph 69), a range encompassing for instance 99 degrees as in claim 22 as “about” 100 degrees centigrade encompasses temperatures a bit less than 100 degrees centigrade. Additives may be added at paragraph 94 as in claim 14. The reference does not disclose addition of impact modifier. Khanarian discloses that cyclic olefin copolymers are brittle and need impact modifiers such as SBS or SEBS (abstract; first two paragraphs of article). It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of the invention to add the impact modifier of Khanarian to the composition of the .

           Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orrock et al. (US 20160161872) in view of Khanarian (applicants NPL number 2), cited and for the reasons set out above and Breckner et al. (US 5331057).
           The primary reference does not disclose molecular weights of the norbornene containing block copolymers or relative number of ethylene and norbornene repeat units. Breckner discloses norbornene/ethylene block copolymers (abstract) in which the ratio of ethylene and norbornene may be such that the amount of norbornene is 0.1-95% (column 1, lines 63-68).Weight average molecular weights may be in the range of instant claim 20 in Table 3. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of the invention to use the block copolymers of Breckner (having applicants molecular weights and relative number of ethylene and norbornene repeat units)  in the composition of the primary reference motivated by the need for a norbornene ethylene block copolymer as disclosed by the primary reference and by the disclosure of the secondary reference of such a block copolymer, absent any showing of surprising or unexpected results.

           Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Orrock et al. (US 20160161872) in view of Khanarian (applicants NPL number 2), cited and for the reasons set out above and Kim et al. (US 20180194662).



           The primary reference does not disclose their materials to be in filament form. However, Kim discloses that use of filament form material in 3D printing results in high productivity and speed as compared to other forms (paragraph 3). It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of the invention to use the of the primary reference in filament form as taught by Kim in order to improve speed and productivity, absent any showing of surprising or unexpected results.

Applicant's arguments filed 4-30-21 have been fully considered but they are not persuasive. Applicants argue unexpected results based on Examples 1 and 2 verses comparative example Q of Table 2. However, at the outset comparative data must be with the closest prior art which in the present case appears to be the primary reference relied upon. However, Topas 8007 has a HDT of 75 degrees centigrade while the reference discloses HDT of no less than “about” 100 degrees centigrade which does not encompass temperatures of as low as 75 degrees centigrade and thus cannot be according to the closest prior art. Secondly, applicants are relying on limitations not present in the claims in that only 5 parts of SEBS is used in the examples verses 10 parts of Topas E-140 in comparative example Q. Applicants appear to argue that there is insufficient motivation to add SEBS to the COC of the primary reference but rather that those skilled in the art would add an elastomeric COC instead. However, Khanarian clearly discloses the workability of SEBS as an impact moodier for SEBS and hence provides motivation to use SEBS to improve impact modification. Applicants argue that the problem of warping is not discussed by the references relied upon. However a proper prima facie case of obviousness does not need to rely on the problem an applicants is attempting to solve.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-1-21